IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HOWARD KENNETH SHAPIRO,                    : No. 153 MM 2015
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
SECANT PHARMA, LLC,                        :
                                           :
                   Respondent              :

                                      ORDER



PER CURIAM

      AND NOW, this 8th day of December, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.